IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 39478

STATE OF IDAHO,                                   )     2013 Unpublished Opinion No. 411
                                                  )
       Plaintiff-Respondent,                      )     Filed: March 20, 2013
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
CHARLES GREGORY TACKETT,                          )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction for felony driving under the influence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Mark W. Olson, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________
MELANSON, Judge
       Charles Gregory Tackett was charged with misdemeanor driving under the influence
(DUI). I.C. § 18-8004C. At his arraignment, Tackett expressed a desire to plead guilty. The
state informed the magistrate that it appeared Tackett had two prior DUI convictions and that the
state would likely be amending the charge to a felony.          However, because the prior DUI
convictions were from outside of Idaho, the state did not have time to obtain the judgments of
conviction on those charges before the arraignment. The magistrate, uncertain of whether it was
necessary to accept Tackett’s guilty plea, continued the hearing. The magistrate stated it would
allow Tackett to plead guilty if the magistrate came to the conclusion that Tackett had a right,
and the magistrate had a duty to accept, a guilty plea at the arraignment.
       At the subsequent hearing, both parties presented argument and the magistrate ruled that
it did not have an obligation to accept Tackett’s plea of guilty and declined to accept Tackett’s
plea to the misdemeanor charge. The state subsequently amended the charge to a felony DUI.



                                                 1
I.C. §§ 18-8004, 18-8005(6). Tackett entered a conditional guilty plea to the felony, reserving
his right to appeal the ruling on the issue of whether he had an absolute right to enter a guilty
plea at the misdemeanor arraignment. This appeal followed.
       Tackett argues that Misdemeanor Criminal Rule 6 creates a right to enter a guilty plea
and that a magistrate lacks the discretion to reject such a plea. The state argues that Idaho law
does not provide defendants an absolute right to have a court accept a guilty plea. Where the
trial court’s decision turns upon the interpretation of an Idaho Criminal Rule, appellate courts
exercise free review. State v. Weber, 140 Idaho 89, 91-92, 90 P.3d 314, 316-17 (2004).
       It is settled law that a defendant does not have an absolute federal constitutional right to
force a court to accept a guilty plea. See North Carolina v. Alford, 400 U.S. 25, 38 n.11 (1970).
However, states may choose to confer such a right by rule or statute. Id. Rule 6(b) provides that
“the defendant shall have the right to enter a plea to a misdemeanor citation or complaint before
the court.” Despite this language, the Idaho Supreme Court has recently stated, “no provision of
Idaho law, including I.C.R. 11, requires a court to accept a guilty plea. Acceptance of such a
plea is specifically within the discretion of the trial court.” Schoger v. State, 148 Idaho 622, 630,
226 P.3d 1269, 1277 (2010).
       Tackett contends that Schoger does not control because it can be distinguished. 1 In
Schoger, the defendant was charged with trafficking in methamphetamine (400 grams or more).
The state and Schoger reached a plea agreement where Schoger would plead guilty to trafficking
in methamphetamine (200 grams or more). At the plea hearing, Schoger told the court that she
possessed 56 grams of methamphetamine and that there was more than 200 grams in her house
that she shared with her boyfriend. The district court then inquired as to whether she intended to
exercise control over the drugs in the house and she responded that she did not. The district
court thereafter refused to accept her guilty plea, or in the alternative, an Alford plea. In
Schoger’s direct appeal, she failed to raise the issue of whether the district court abused its
discretion by refusing her Alford plea. However, this issue was later raised in a petition for post-
conviction relief, where Schoger argued her appellate counsel provided ineffective assistance.



1
       Tackett also contends that Schoger is manifestly wrong and should be overruled.
Because Schoger is an Idaho Supreme Court decision, we are bound by stare decisis to follow it
and do not possess the authority to consider whether it is wrong and should be overruled.
Therefore, we do not address this issue.

                                                 2
Schoger, 148 Idaho at 630, 226 P.3d at 1277. The Idaho Supreme Court rejected this argument
and stated that “we hereby remove all doubt by holding that no provision of Idaho law, including
I.C.R. 11, requires a court to accept a guilty plea.” Id. The Court then went on to explain that the
decision on whether to accept a guilty plea is specifically within the discretion of the trial court.
Id.
       While Tackett is correct in that Schoger is distinguishable because it arose in the context
of a post-conviction proceeding addressing Alford pleas and I.C.R. 11, the pronouncement of the
Idaho Supreme Court was both broad and clear. The decision on whether to accept a plea of
guilty is within the discretion of the trial court and no provision of Idaho law dictates otherwise.
Schoger, 148 Idaho at 630, 226 P.3d at 1277. Thus, we reject Tackett’s argument that the
magistrate had a duty to accept Tackett’s plea of guilty and we review the magistrate’s decision
under the abuse of discretion standard. When a trial court’s discretionary decision is reviewed
on appeal, the appellate court conducts a multi-tiered inquiry to determine: (1) whether the
lower court correctly perceived the issue as one of discretion; (2) whether the lower court acted
within the boundaries of such discretion and consistently with any legal standards applicable to
the specific choices before it; and (3) whether the lower court reached its decision by an exercise
of reason. State v. Hedger, 115 Idaho 598, 600, 768 P.2d 1331, 1333 (1989).
       Here, the magistrate recognized that the decision of whether to accept Tackett’s guilty
plea was within the magistrate’s discretion. The magistrate carefully considered the difficulties
the state faced in situations where a defendant is arrested for a misdemeanor and needs to be
brought before a court within twenty-four hours. The magistrate indicated that the interests of
justice would not be served by promoting a “race to the courthouse” in cases such as this one.
Thus, the magistrate reached its decision by an exercise of reason, consistent with the appropriate
legal standard, and did not abuse its discretion when declining to accept Tackett’s plea of guilty.
Therefore, we affirm Tackett’s judgment of conviction for felony DUI.
       Chief Judge GUTIERREZ and Judge GRATTON, CONCUR.




                                                 3